It gives me great pleasure, on behalf of the Islamic Republic of Afghanistan, to express my sincere congratulations on the President’s well-deserved election as President of the General Assembly at its seventieth session. I also express my deep gratitude to Secretary-General Ban Ki-moon for his hands-on leadership of the Organization at a very demanding time.
The state of the world today, 70 years after the founding of this unique Organization, is at best a mixed one. While the newly drafted Charter of the United Nations asserted its primary principles as the maintenance of international peace and security after the Second World War, today a set of threats, mostly created by humans, challenges societies throughout the world and pose a threat to security, basic rights, dignity, our ecosystem, health care, State viability, governance, national and community cohesiveness and even cultural and religious identity. However, it
15-29425 31/34

A/70/PV.15 28/09/2015
also poses a serious challenge to the United Nations existing mandate, structure, resources and traditional approaches to dealing with global issues.
The Organization has tried its best to keep up with and adapt to an evolving environment, but if we look at the past seven decades, we see that our predecessors did their best to deal with a litany of conflicts, arms races, social and economic upheavals, ideological contests and geostrategic rivalries. But never has the world or the United Nations faced such fast-paced change, both constructive and harmful. Such abrupt fluctuations heighten expectations and immediate demands for solutions and answers. Those monumental tasks — coupled with population growth, unprecedented mobility, connectivity and access to information and technological know-how — necessitate constant negotiations, legal frameworks and new management and leadership skills. They also encompass inherent risks and security concerns.
At the same time, as the world shrinks and the human village grows, we are faced with the ugly aspects of globalization and inter-dependence. We are seeing the emergence of societies of haves and have-nots, subgroups, disenfranchised communities, abject poverty, upscale corruption, injustice, repression, sectarianism, terrorism and criminality, among others. At some point, it is the United Nations and other specialized and multilateral organizations that will need to be ready to drive the agenda and provide the required platform for decision-making. We urge future reforms to take the needs of our times into account and to offer flexibility and fast-track problem management for the work at hand.
Allow me to dwell on the case of my own country as a prime example of a nation in transition, as well as of a country exposed to multiple risks and threats at the forefront of our fight against international terrorism and extremism. Afghanistan is suffering, and its people demand solutions that are practical, verifiable and durable. The presence of terrorist sanctuaries and support networks in Pakistan continues to cause trouble inside Afghanistan. The Haqqani Network has been identified as a main culprit. It needs to be dismantled, as has been our demand in the past.
Our demands are legitimate, as our people continue to suffer at the hands of terrorist elements who cross into Afghanistan and indiscriminately victimize our citizens. That matter needs to be addressed on a bilateral basis and facilitated by trusted international partners.
As a case in point, over the past 48 hours, hundreds of militants, some of whom are foreign fighters, organized attacks in Kunduz province, where heavy fighting is raging. The day before, more than 10 spectators at a sports stadium were killed and many more were injured in Paktika when a bomb was detonated.
Those attempts will fail to subdue us, just as they failed to do so on other occasions over the past few years. In the broader context, Afghanistan continues to be the victim of terrorist organizations and violent extremists, including Daesh-type cells that are trying to find a foothold. Another fact is clear to Afghans across the board, namely, were it not for an external support system, access to arms and munitions, rest areas and hospitals and funding and training, as part of strategic collusion with powerful elements in our neighbourhood, this guerrilla-style low-intensity warfare would have been history by now.
We call on Pakistan to do what its leadership promised to us a few months ago when they agreed to crack down on known terror outfits, meaning the enemies of Afghanistan. We agreed to a paradigm change in our relations and engagement towards peace talks with the Taliban. Events turned out differently after it was divulged that the Taliban leader had been dead for over two years and the episode was a sham. A loss of trust can have irreparable consequences for all sides. We need to learn from that.
We have reached the one-year mark for the anniversary of the national unity Government. I am delighted to report to the General Assembly that Afghanistan has achieved significant milestones in the past year. Thanks to the exemplary generosity of our friends, the progress made in Afghanistan over the past 14 years cannot be discounted. We succeeded in prioritizing the needs of the most vulnerable, improving living standards, providing access to education to boys and girls and improving health-care quality. Life expectancy has increased by an average of 20 years since 2001, with Afghans living well beyond the mere 40 years of age that was once the norm. Improvement in the health of women and children is particularly notable, as illustrated by the 54 per cent increase in the number of infants delivered and the 62 per cent decrease in infant mortality.
Thanks to the Government’s focus on gender equality, equity and equal opportunity, female political participation has also been strengthened. During the 2014 election, 35 per cent of voters were females.
32/34 15-29425

28/09/2015 A/70/PV.15
Women now claim 11 per cent of judgeships, with an additional 20 per cent in training.
Moreover, we are also strengthening laws and regulations that deal with torture, and we are taking necessary measures to prevent and prosecute individuals involved in any form of torture, as per the Optional Protocol to the Convention against Torture.
We sincerely thank the international community for the exemplary support it has provided and for the generosity and patience it has so tirelessly bestowed upon us as a war-torn nation. I would very especially like to mention the United States of America, NATO, the European Union and the entire donor community for the blood of their soldiers, the sacrifices of their civilian workers and their expertise and encouragement.
As mentioned earlier, the recently escalating security issues have slowed down State-building and overall progress. But, through their patriotism and resilience, our national security forces have demonstrated their readiness to face the challenges posed by the Taliban and their terrorist and violent extremist groups. Furthermore, President Ghani and I prioritized a comprehensive reform agenda to root out corruption from our society and institutions and to promote transparency and efficacy at all levels of Government, the judiciary and at the national and subnational levels. An important component of our reform agenda concerns necessary changes in the work of our electoral institutions to strengthen the credibility and integrity of our future elections. In that respect, the reform commission recently presented a comprehensive set of recommendations, and we plan appropriate steps to implement them. We are confident that those efforts will go a long way in the consolidation of participatory democracy in our country.
In addition to security challenges, the menace of the illicit drug trade in Afghanistan is having an adverse impact on the economy and society. However, we have a new comprehensive action plan to combat the drug economy more effectively. We appreciate the contributions made by donors, especially the assistance provided by the United States. We are determined to meet the 10-year-long goal of defeating narcotics once and for all.
Regional cooperation on the drug problem is another key pillar of our strategy. Beyond cooperation on counter-narcotics, the unity Government is committed to enhancing regional engagement and
building constructive relationships based on win-win formulas, and turning Afghanistan into a connectivity hub for energy, trade, transit, transport, pipelines and fibre optics. The sixth Regional Economic Cooperation Conference on Afghanistan, held in Kabul recently, agreed to work on ways to develop and consolidate partnerships towards promoting regional economic cooperation and integration in Afghanistan and across the region. Success stories are already taking shape, such as the Central Asia South Asia Electricity Transmission and Trade Project and the Trans-Afghanistan Pipeline, turning Afghanistan into a land bridge connecting China and India through South Asia and Central Asia to the Middle East and Europe.
My Government has a strong political will to implement the 2030 Agenda for Sustainable Development (resolution 70/1) with the support of the international community, while we implement the remainder of the Millennium Development Goals and targets.
I would like to add Afghanistan’s voice in support of a reformed Security Council that is more inclusive, representative and transparent. Like most Member States, we agree that the Security Council is in dire need of comprehensive reforms to better confront twenty-first century challenges.
My Government supports the inalienable rights of the Palestinian people. We reiterate our long-standing position that a two-State solution offers the best guarantee for long-term and sustainable solutions to the conflict.
In addition, I would like to express my strongest condemnation of the terrible acts against humanity committed by all sides in Syria, especially the Islamic State in Iraq and Shams. The people of Syria and Iraq are suffering. As a war-ravaged country, we feel their pain, dispossession and trauma. I call upon the global community to take prompt and urgent action and to facilitate a political solution through talks.
We look to the United Nations to remain beside us for years to come on our journey into the transformation decade. As we move forward, we expect a strategic realignment in the support role of the international community and the United Nations. In that regard, we welcome the outcome of the work of the tripartite review commission to determine the guiding principles of the United Nations future engagement in Afghanistan.
15-29425 33/34

A/70/PV.15 28/09/2015
In conclusion, let me reiterate my Government’s steadfast commitment to promoting the very principles on which the United Nations was founded. We are confident that, with the continued support of the family of nations represented in this noble Organization, we will realize our shared goal of a peaceful, stable and prosperous nation that is a catalyst for security and prosperity in our region and beyond.
